Opinion by
Mb. Justice Fell,
The bill in this case was properly dismissed. A decree for specific performance will not be made unless the legal obligation is clear and no injustice will result from its enforcement. It could not have been made in favor of the plaintiff without disregarding the express terms of the contract and the manifest equity of the defendant.
The plaintiff agreed to sell and the defendant to buy a tract of land 2,500 feet in length and about fifty feet in width for railroad purposes. The consideration was $1.00 and an annual rent of $250, to be extinguished on the payment of $5,000; or the vendor at his option, to be exercised within' thirty days, was to receive in payment bonds of the railroad company of the-par value of $5,000 and to convey in fee simple clear of encumbrances. To avoid delay in the building of the road the defendant was allowed to enter on the land at once, having delivered its check of $1,000 to the plaintiff to secure its compliance with the contract. The plaintiff elected to accept bonds in payment and tendered his deed, six months after the date of the agreement and after the road had been built. The defendant refused to accept the deed for the reason that a part of the land was occupied by a public road running lengthwise of the tract, of the existence of which its officers had no knowledge when the agreement was entered into nor until the road was built. This public road had been laid out seventy years before over the plaintiff’s land, but had been but little used for six years because the county had constructed a much better road parallel to and within a short distance of it. It had the appearance of a private lane extending from the plaintiff’s buildings to a sand bank. The learned judge found that there was nothing on the ground to indicate the existence of a public road and that the defendant’s officers who examined the land and made the agreement had no knowledge of it. *287While practically abandoned, it was still a public road, which could not be occupied by the defendant without imposing upon it the duty to construct another road to take its place.
The defendant contracted for an absolute estate unfettered by any restriction upon its use and enjoyment. The land was to be “ free of encumbrance.” An encumbrance is a burden on land which depreciates its value' as a lien, easement or servitude, and includes “ any right to or interest in the land which may subsist in third persons, to the diminution of the value of the land, but consistent with the conveyance of the title: ” Batley v. Foerderer, 162 Pa. 460. A public road laid out over land is an encumbrance that affects its physical condition. Where the servitude is visible the purchaser is presumed to have knowledge of it and to have bought with this knowledge : Patterson v. Arthurs, 9 Watts, 152; Memmert v. McKeen, 112 Pa. 315. But in this case the presumption of knowledge of the existence of the road was effectually rebutted. A new road in plain view had been constructed to take the place of the old one, and the public travel had been diverted to it leaving on the ground no physical evidence of the public easement.
The findings of fact furnish no ground for the contention that the defendant took possession of the land and built a railroad on it after knowledge of the existence of the public road. There was no knowledge until four months after possession was taken, and without knowledge there could be no waiver of defects.
The decree is affirmed at the cost of the appellant.